NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



EDWIN DEQUAN ROLLINS,                    )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D19-396
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 16, 2020.

Appeal from the Circuit Court for Polk
County; Wayne Durden, Judge.

Edwin Dequan Rollins, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Peter Koclanes,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, SILBERMAN, and LUCAS, JJ., Concur.